Citation Nr: 1234363	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of service connection disability compensation benefits for the period beginning December 19, 2003, which were suspended due to the Veteran's status as a fugitive felon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from March 1980 to April 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a Board hearing at the RO in December 2011.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to a waiver of overpayment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action. 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In April 2009, the Veteran notified VA that he had filed a Motion to Execute Warrant with the state of Georgia.  Additionally, a review of the record shows that the Veteran was tentatively scheduled to be released from his incarceration with the Florida State Department of Corrections in January 2011.  There is no indication from the record that the outstanding warrant in question was not served on the Veteran in response to his motion or following his release from prison.  

A review of the record shows that VA last verified the status of the Veteran's outstanding warrant in March 2009.  There is no indication from the record that the warrant is still outstanding.  Therefore, attempts to verify the status of the outstanding warrant must be made before a decision is rendered in this case.  

Additionally, a review of the electronic claims file shows that the Veteran was issued a rating decision regarding claims of entitlement to increased disability ratings in May 2012.  There is no indication from that rating decision as to whether the Veteran's compensation benefit payments had been resumed.  The most recent Compensation and Pension Master Record, VA Form 20-8270, on file is from April 2010, which showed that the Veteran's payments had in fact been suspended at that time.  However, there is nothing recent showing that the Veteran's payments are still suspended pending resolution of his fugitive felon status.  

Given that there is a current rating decision on file and no indication of a continued suspension of benefits, it must be determined whether the Veteran's benefits have already been resumed following resolution of his fugitive felon status.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to verify the status of the Veteran's outstanding warrant.  Attempts to verify this information should be recorded in the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. A current Compensation and Pension Master Record, VA Form 20-8270, should be associated with the claims file to verify the status of the Veteran's compensation benefits payments.  

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


